            Case 4:19-cv-00070-DN Document 18 Filed 06/10/20 Page 1 of 4



Todd E. Zenger (5238)
DUREN IP
610 E. South Temple Street, Suite 300
Salt Lake City, Utah 84102
Phone: (801) 869-8538
Email: tzenger@durenip.com

Attorney for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH

 HUNTER KILLER PRODUCTIONS, INC.,                      Civil Action No. 4:19-cv-00070-DN

                 Plaintiff,                                    Judge David Nuffer

           vs.
                                                              RESPONSE TO
 ADEN, ET AL.,                                           ORDER TO SHOW CAUSE:
                                                              STATUS BRIEF
                 Defendants.                             AS TO EACH REMAINING
                                                               DEFENDANT



       Plaintiff, Hunter Killer Productions, Inc., by and through its counsel of record, hereby

submits this status report regarding defendants in this civil action for copyright infringement. A

number of defendants have been dismissed with and without prejudice. As to the remaining

defendants, a table of each defendant, the date of service, and defendant status is provided as

follows:

       Defendant                Date Served                 DEFENDANT STATUS
     Abdulkarim Aden            03/14/2020       Service Complete
       Cliff Wilcox             02/25/2020       Settlement Pending
           Case 4:19-cv-00070-DN Document 18 Filed 06/10/20 Page 2 of 4



       Timely service of the amended complaint was completed on the date provided in the table

above. If applicable, defendants with the Date Served “Waived” signed a waiver of service of

summons. Service of process was emailed directly to counsel if authorized representation was

made known to Plaintiff prior to service of process.

       If applicable, defendants with the status “Service Complete” have received timely service

of process but have not filed an answer to the Amended Complaint. Defendants with this status

have either completely failed to respond to defendant’s communications or failed to proceed with

settlement discussions. Plaintiff intends on filing a motion for entry of default, while continuing

attempts to settle, followed by a motion for default judgment for each defendant with this status.

       If applicable, defendants with the status “Settlement Pending” are currently participating

in, or are making a good faith effort towards, settlement negotiations. Plaintiff has granted

defendants with this status an open-ended extension of time for responding to the summons

during good faith settlement discussions. Plaintiff intends on continuing working with good faith

attempts to reach settlement.

       If applicable, defendants with the status “Settled” have reached a settlement agreement

with Plaintiff. For defendants with this status, Plaintiff intends on filing with the court,

appropriate action based on the agreement.

       If applicable, defendants with the status “Service Failed” were not successfully served,

despite good faith attempts by Plaintiff. For defendants with this status, Plaintiff intends on filing

a motion to dismiss without prejudice.

       If applicable, defendants with the status “Motion for Entry of Default filed via ECF [#]”

have had motions for entry of default filed against them and are awaiting entry by the Clerk of




                                                   2
          Case 4:19-cv-00070-DN Document 18 Filed 06/10/20 Page 3 of 4



the court. Upon entry of default and while continuing attempts to settle, motions for default

judgment will be filed for each defendant with this status.

       If applicable, defendants with the status “Counsel” are represented by counsel. For

defendants with this status, plaintiff is working with defendant’s counsel in a continuing effort to

reach a settlement. For counsel requesting discovery and/or refusing settlement discussions,

defendant intends on proceeding with discovery.

       Plaintiff intends on settling with or seeking default judgement on each remaining

defendant.

       DATED: June 10, 2020.

                                              DUREN IP


                                              By:     /s/Todd E. Zenger
                                                      Todd E. Zenger

                                                      Attorneys for Plaintiff




                                                 3
          Case 4:19-cv-00070-DN Document 18 Filed 06/10/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

              A true and correct copy of this brief was served by first class mail (or via email to

Counsel) as follows on June 10, 2020:


                      NAME                                     ADDRESS

                                               3471 S Hedron Pl Apt 601
       Abdulkarim Aden
                                               West Valley City, UT 84119
       Cliff Wilcox                            5050 S Morning Dew Cir
                                               Salt Lake City, UT 84123




                                            ______/s/ Daniel J. Thomas_____________




                                                4
